Case 3:18-cv-07440-JCS Document 97-4 Filed 06/11/20 Page 1 of 3
                          Case 3:18-cv-07440-JCS Document 97-4 Filed 06/11/20 Page 2 of 3

                                        Exhibit C – List of Uber Agreed Custodians


Custodian   2012   2013      2014        2015         2016            2017               2018           2019           2020
Dennis      N/A    N/A       N/A         N/A          Senior          Regional Head      Sr. Director   Sr. Director   Sr. Director
Cinelli                                               Manager,        of Finance, US &   and Head of    and Head of    and Head of
                                                      Regional Head   Canada             Strategic      Strategic      Strategic
                                                      of Finance -                       Finance        Finance        Finance
                                                      US West         Director,
                                                                      Strategic
                                                                      Finance
Sarfraz     N/A    N/A       Manager,    General      General         General            Director,      Sr. Director, Sr. Director,
Maredia                      General     Manager I    Manager II      Manager III        Operations     Head of       RGM US&C
                             Manager                                                     Northeast      Central       Rides
                                                                                                        Operations -
                                                                                                        US & Canada

                                                                                                        Sr Director,
                                                                                                        RGM US&C
                                                                                                        Rides
Brandon     N/A    N/A       N/A         Sr Product   Sr Product      Group Product      Director,      Director,
Trew                                     Manager,     Manager II,     Manager            Product        Product
                                         Tech         Tech                               Management     Management
Jahan       N/A    N/A       N/A         N/A          Sr Product      Sr Product         Director,      Director,
Khanna                                                Manager         Manager II,        Product        Product
                                                                      Tech               Management     Management

                                                                      Group Product
                                                                      Manager
Michael     N/A    N/A       N/A         N/A          Head of         Sr Product         Head of        Director,
Beckman                                               Product, Uber   Manager, Tech      Product,       Head of
                                                      Owned                              Global         Scooters at
                                                      Inventory       Head of            Intelligence   Uber
                                                                      Product, Global
                                                                      Intelligence       Head of        Director,
                                                                                         Product,       Product
                                                                                         Scooters
                          Case 3:18-cv-07440-JCS Document 97-4 Filed 06/11/20 Page 3 of 3

                                            Exhibit C – List of Uber Agreed Custodians


Custodian   2012   2013        2014          2015          2016             2017              2018             2019        2020
Rachel      Unkn   Regional    Regional      Regional      VP and           VP and Regional   VP and           Head of New Head of New
Holt        own    General     General       General       Regional         General           Regional         Mobility    Mobility
                   Manager,    Manager,      Manager,      General          Mobility, U.S.    General
                   East        East          East          Mobility, U.S.   and Canada.       Mobility, U.S.
                                                           and Canada.                        and Canada

                                                                                              Head of New
                                                                                              Mobility
Michael     N/A    Marketing   Marketing     Operations    Operations       Operations        Operations       Operations
Juker              Manager     Manager       Coordinator   Coordinator      Manager for the   Manager for      Manager for
                                                                            Greater Los       the Greater      the Greater
                                                                            Angeles area      Los Angeles      Los Angeles
                                                                                              area             area
Jason       N/A    Unknown     Regional      Regional      Strategic        N/A               N/A              N/A
Girod                          Operations    Operations    Operations
                               and           and           Manager
                               Logistics     Logistics
                               Manager,      Manager,
                               West Coast    West Coast
Travis      CEO    CEO         CEO           CEO           CEO              CEO               Board            Board
Kalanick                                                                                      Member           Member
